EXHIBIT 21 NATIONAL HOLDINGS CORPORATION Subsidiaries of the Registrant September 30, 2009 Percentage of Voting State of Securities Subsidiary Name Incorporation Owned National Securities Corporation Washington 100% National Asset Management, Inc. Washington 100% National Insurance Corporation Washington 100% National Holdings Mortgage Corporation Washington 100% National Group Benefits Corporation Washington 100% National Securities Futures Corporation Washington 100% vFinance, Inc. Delaware 100% vFinance Lending Services, Inc. Florida (1) Critical Advisors, LLC Virginia (1) Critical Investors, LLC Virginia (1) vFinance Investments Holdings, Inc. Florida (1) vFinance Executive Services, Inc. Florida (1) vFinance Holdings, Inc. Florida (1) vFinance Investments, Inc. Florida (2) EquityStation, Inc. Florida (2) (1) 100% owned by vFinance, Inc. (2) 100% owned by vFinance Investment Holdings, Inc.
